NO. 12-13-00148-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

MICHEALLE BOSTON A/K/A                           §      APPEAL FROM THE 217TH
MICHEALLE FRISON,
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                   §    ANGELINA COUNTY, TEXAS
                                  MEMORANDUM OPINION
                                      PER CURIAM
       Michealle Boston a/k/a Michealle Frison appeals her conviction for aggravated assault.
Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). We affirm.


                                          BACKGROUND
       Appellant was charged by indictment with the offense of aggravated assault with a deadly
weapon, a second degree felony. The State later filed a notice of an intention to use a prior
felony conviction for enhancement. Appellant pleaded “not guilty,” and the case proceeded to a
jury trial. At the conclusion of the trial, the jury found Appellant guilty of aggravated assault as
charged in the indictment. After a punishment hearing, the trial court found the enhancement
paragraph to be “true,” made an affirmative deadly weapon finding, and assessed Appellant’s
punishment at twenty-five years of imprisonment. This appeal followed.


                        ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
has diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be predicated. From our
review of counsel’s brief, it is apparent that counsel is well acquainted with the facts in this case.
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), counsel’s brief presents a chronological summation of the procedural history of the case,
and further states that counsel is unable to raise any arguable issues for appeal.
       In Appellant’s pro se brief, she argues that her counsel rendered ineffective assistance
because he withheld information regarding her medical history; and failed to adequately
investigate the victim’s criminal, mental, and medical history; to suppress her past criminal
convictions; to suppress a videotape recording; and to request a mistrial. Additionally, Appellant
argued that the evidence is insufficient to support the conviction, that the trial court abused its
discretion by using a prior conviction for enhancement that was more than ten years old in
violation of Rule 609(c) of the Texas Rules of Evidence, and that there is no evidence of a
deadly weapon. Further, she complained that the trial court admitted inadmissible hearsay and
violated Rules 405, 613, 615, and 806 of the Texas Rules of Evidence, the United States
Constitution, and the Texas Constitution.
       We have reviewed the record for reversible error and have found none. See Bledsoe v.
State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).


                                            CONCLUSION
       As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the appeal
is wholly frivolous. Accordingly, his motion for leave to withdraw is hereby granted, and the
trial court’s judgment is affirmed. See TEX. R. APP. P. 43.2.
       Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise her of her right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, she must either
retain an attorney to file a petition for discretionary review or she must file a pro se petition for
discretionary review.    See In re Schulman, 252 S.W.3d at 408 n.22.                 Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the



                                                  2
last timely motion for rehearing that was overruled by this court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with the Texas Court of Criminal Appeals. See
TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements
of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4; In re
Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered March 31, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                            MARCH 31, 2014


                                          NO. 12-13-00148-CR


                  MICHEALLE BOSTON A/K/A MICHEALLE FRISON,
                                  Appellant
                                     V.
                            THE STATE OF TEXAS,
                                  Appellee


                                 Appeal from the 217th District Court
                        of Angelina County, Texas (Tr.Ct.No. 2012-0096)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.